EXHIBIT 99.2 CONSOLIDATED MERCANTILE INCORPORATED CONSOLIDATED BALANCE SHEET (Unaudited) June 30 December 31 2008 2007 A S S E T S CURRENT Cash and cash equivalents $ 10,119,274 $ 10,961,412 Short-term investments 6,617,731 5,461,581 Accounts receivable 34,549 26,351 Prepaid expenses 56,268 23,446 Notes receivable 59,935 832,459 16,887,757 17,305,249 INVESTMENTS (see Note) 321,718 378,746 NOTES RECEIVABLE 437,578 457,513 $ 17,647,053 $ 18,141,508 L I A B I L I T I E S CURRENT Accounts payable and accrued liabilities $ 124,738 $ 693,078 Income taxes payable 853,917 849,469 978,655 1,542,547 DEFERRED GAIN 420,953 420,953 1,399,608 1,963,500 S H A R E H O L D E R S'E Q U I T Y CAPITAL STOCK 2,830,765 2,833,307 CONTRIBUTED SURPLUS 59,411 59,411 RETAINED EARNINGS 13,357,269 13,285,290 16,247,445 16,178,008 $ 17,647,053 $ 18,141,508 CONSOLIDATED MERCANTILE INCORPORATED CONSOLIDATED STATEMENT OF RETAINED EARNINGS (Unaudited) Six Months ended June 30 Three Months ended June 30 2008 2007 2008 2007 Balance, beginning of period as previously stated $ 13,285,290 $ 9,839,400 $ 13,398,567 $ 10,598,749 Unrealized gain on marketable securities, net of tax - 237,135 - - Balance, beginning of period as restated 13,285,290 10,076,535 13,398,567 10,598,749 Excess of cost of shares purchased for cancellation over stated value (4,963 ) - (877 ) - 13,280,327 10,076,535 13,397,690 10,598,749 Net earnings (loss) for the period 76,942 68,602 (40,421 ) (453,612 ) Balance, end of period $ 13,357,269 $ 10,145,137 $ 13,357,269 $ 10,145,137 CONSOLIDATED STATEMENT OF ACCUMULATED OTHER COMPREHENSIVE LOSS (Unaudited) Six Months ended June 30, Three Months ended June 30 2008 2007 2008 2007 Balance, beginning of period as previously stated $ - $ - $ - $ - Share of accumulated unrealized exchange loss of significantly influenced company - (757,088 ) - (894,943 ) Balance, beginning of period as restated - (757,088 ) - (894,943 ) Share of unrealized exchange loss of significantly influenced company for the period - (193,067 ) - (55,212 ) Balance, end of period $ - $ (950,155 ) $ - $ (950,155 ) CONSOLIDATED MERCANTILE INCORPORATED CONSOLIDATED STATEMENT OF OPERATIONS AND COMPREHENSIVE INCOME (Unaudited) Six Months ended June 30 Three Months ended June 30 2008 2007 2008 2007 REVENUE Interest income $ 183,478 $ 87,055 $ 70,231 $ 41,006 Investment income (loss) (69,476 ) 560,295 109,814 197,683 114,002 647,350 180,045 238,689 EXPENSES Administrative and general 296,300 266,145 171,339 136,322 (Gain) loss on foreign exchange (257,973 ) 239,903 50,503 221,248 38,327 506,048 221,842 357,570 EARNINGS (LOSS) FROM OPERATIONS BEFORE THE FOLLOWING 75,675 141,302 (41,797 ) (118,881 ) Equity earnings (loss) of significantly influenced companies 2,864 (341,343 ) 1,376 (188,985 ) Gain on dilution of investment in significantly influenced company - 67,881 - 67,881 2,864 (273,462 ) 1,376 (121,104 ) EARNINGS (LOSS) BEFORE INCOME TAXES 78,539 (132,160 ) (40,421 ) (239,985 ) Income taxes (recovered) 1,597 (29,064 ) - (42,651 ) EARNINGS (LOSS) FROM CONTINUING OPERATIONS 76,942 (103,096 ) (40,421 ) (197,334 ) Loss from discontinued operations - (475,255 ) - (272,033 ) Share of earnings from discontinued operations of significantly influenced company - 646,953 - 15,755 - 171,698 - (256,278 ) NET EARNINGS (LOSS) FOR THE PERIOD 76,942 68,602 (40,421 ) (453,612 ) Other comprehensive loss, net of taxes: Share of unrealized exchange loss of significantly influenced company for the period - (193,067 ) - (55,212 ) COMPREHENSIVE INCOME (LOSS) FOR THE PERIOD $ 76,942 $ (124,465 ) $ (40,421 ) $ (508,824 ) EARNINGS (LOSS) PER SHARE Earnings (loss) per share from continuing operations Basic and diluted $ 0.02 $ (0.02 ) $ (0.01 ) $ (0.04 ) Earnings (loss) per share from discontinued operations Basic and diluted $ 0.00 $ 0.03 $ 0.00 $ (0.05 ) Earnings (loss) per share Basic and diluted $ 0.02 $ 0.01 $ (0.01 ) $ (0.09 ) Weighted average number of common shares Basic and diluted 5,079,041 5,081,207 5,077,137 5,081,207 CONSOLIDATED MERCANTILE INCORPORATED CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) Six Months ended June 30 Three Months ended June 30 2008 2007 2008 2007 CASH PROVIDED BY (USED FOR): OPERATING ACTIVITIES Earnings (loss) from continuing operations $ 76,942 $ (103,096 ) $ (40,421 ) $ (197,334 ) Unrealized (gain) loss on marketable securities (38,762 ) (346,419 ) (43,475 ) (15,110 ) Unrealized (gain) loss on foreign exchange (246,315 ) 245,275 56,928 225,848 Equity (gain) loss of significantly influenced companies (2,864 ) 341,343 (1,376 ) 188,985 Gain on dilution of investment in significantly influenced company - (67,881 ) - (67,881 ) Future income taxes - (28,773 ) - (42,651 ) (210,999 ) 40,449 (28,344 ) 91,857 Change in non-cash components of working capital (Increase) decrease in accounts receivable (8,198 ) (1,602 ) (9,263 ) 923 (Increase) decrease in prepaid expenses (32,822 ) (44,926 ) 14,337 22,472 Decrease in accounts payable and accrued liabilities (568,344 ) (19,053 ) (316,026 ) (4,905 ) Increase (decrease) in income taxes payable 4,448 (3,591 ) 2,208 (591 ) (815,915 ) (28,723 ) (337,088 ) 109,756 Funds provided by discontinued operations - 8,012 - - (815,915 ) (20,711 ) (337,088 ) 109,756 FINANCING ACTIVITIES Purchase of common shares for cancellation (7,505 ) - (1,301 ) - INVESTING ACTIVITIES (Increase) decrease in short-term investments (1,117,383 ) 818,949 21 (165,914 ) Decrease (increase) in notes receivable 792,459 - (20,000 ) - Decrease in note receivable from formerly consolidated subsidiary - 250,000 - - Proceeds on redemtpion of shares in significantly influenced company 59,891 59,891 - (265,033 ) 1,068,949 39,912 (165,914 ) UNREALIZED FOREIGN EXCHANGE GAIN (LOSS) ON CASH BALANCES 246,315 (245,275 ) (56,928 ) (225,848 ) CHANGE IN CASH POSITION (842,138 ) 802,963 (355,405 ) (282,006 ) Cash and cash equivalents, beginning of period 10,961,412 3,573,402 11,154,102 4,658,371 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 10,119,274 $ 4,376,365 $ 10,798,697 $ 4,376,365 Cash and cash equivalents consist of cash balances with banks, and investments in money market instruments. Cash and cash equivalents included in the cash flow statement are comprised of the following balance sheet amounts: Cash balances with banks $ 104,426 $ 52,952 Money market instruments 10,014,848 4,323,413 Total cash and cash equivalents $ 10,119,274 $ 4,376,365 Money market instruments consist primarily of investments in short term deposits with maturities of three months or less. Supplementary cash flow information: Income taxes paid $ 35,500 $ 14,233 $ 25,000 $ - NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS The accompanying unaudited interim consolidated financial statements have been prepared by the Company in accordance with accounting principles generally accepted in Canada on a basis consistent with those followed in the most recent audited consolidated financial statements except as noted below.These unaudited interim consolidated financial statements do not include all the information and footnotes required by the generally accepted accounting principles for annual financial statements and therefore should be read in conjunction with the audited consolidated financial statements and notes included in the Company’s Annual Report for the year ended December 31, Effective January 1, 2008, the Company adopted three new accounting standards.Handbook Section 3862, Financial Instruments – Disclosures and Handbook Section 3863, Financial Instruments – Presentation, replace Handbook Section 3861, Financial Instruments – Disclosure and Presentation, and enhance the disclosure of the nature and extent of risks arising from financial instruments and how the entity manages those risks.Handbook Section 1535, Capital Disclosures, establishes standards for disclosures of both qualitative and quantitative information that enable users to evaluate the company’s objectives, policies and processes for managing capital.The implementation of these new accounting standards did not have any impact on the Company’s results of operations or financial position.The resulting disclosures from the implementation of these accounting standards are presented below: Financial Instruments – Risks and Risk Management The Company’s financial instruments primarily consist of cash and cash equivalents, short-term investments, notes receivable, and accounts payable and accrued liabilities.The Company is exposed to various risks as it relates to these financial instruments. There have not been any changes in the nature of risks or the process of managing these risks from previous periods.The risks and processes for managing the risks are set out below: Credit Risk Cash and cash equivalents are maintained with several financial institutions.Deposits held with banks may exceed the amount of insurance provided on such deposits.Generally, these deposits may be redeemed upon demand and are maintained with financial institutions of reputable credit and therefore bear minimal credit risk. Liquidity Risk Short-term investments invested with professional hedge fund managers represent 86.1% of the short-term investment portfolio and can be withdrawn in any given month and therefore liquidity risk is considered minimal. Currency Risk Currency risk is the risk that a variation in exchange rates between the Canadian dollar and foreign currencies will affect the Company’s operating and financial results.Cash and cash equivalents as at June 30, 2008 includes US$8,751,477 (December 31, 2007 – US$8,773,972).Significant currency gains (losses) are reflected as a separate component of expenses.The Company, in the normal course of business, enters into forward exchange contracts, swaps and options to manage currency exposures.Gains and losses on these financial instruments are recognized in the same period when incurred.At June 30, 2008, the Company had no outstanding foreign exchange commitments. Interest Rate Risk Interest rate risk is the risk that the value of a financial instrument will fluctuate due to changes in market interest rates.The Company has not used derivative financial instruments to alter its exposure to interest risk. Other Price Risk Other price risk is the risk that the market value or future cash flows of financial instruments will fluctuate because of changes in market prices (other than those arising from interest rate risk or currency risk).The Company moderates this risk through a careful selection and diversification of securities and other financial instruments within the limits of the Company’s objectives and strategy. Capital Management The Company’s primary objectives when managing capital is to create and maximize shareholder value through internal growth of investments and acquisitions of companies having synergistic product lines and technologies, management strength and a presence in markets with the potential for sales of complementary products.The Company’s investment strategy, which has been applied successfully in the past, is to assist operating units in taking advantage of their strengths by investment in and by the provision of management and merchant banking services, with the objective of creating added value to the Company and its shareholders. The
